

117 HRES 378 IH: Celebrating the 149th anniversary of Arbor Day.
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 378IN THE HOUSE OF REPRESENTATIVESMay 7, 2021Mr. Westerman (for himself, Mr. Bishop of Georgia, Ms. Herrera Beutler, and Mr. Kilmer) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCelebrating the 149th anniversary of Arbor Day.Whereas Arbor Day was founded on April 10, 1872, to recognize the importance of planting trees;Whereas Arbor Day is a time to recognize the importance of trees and an opportunity for communities to gather and plant for a greener future;Whereas Arbor Day is observed in all 50 States and across the world;Whereas participating in Arbor Day activities promotes civic participation and highlights the importance of planting and caring for trees and vegetation;Whereas such activities provide an opportunity to convey to future generations the value of land and stewardship;Whereas working forests have contributed to an increase in the number of trees planted in the United States and are sustainably managed, with less than 2 percent of working forests nationally harvested each year;Whereas a key factor in preventing forest conversion and deforestation is keeping forests productive;Whereas working forests are a critical part of a nature-based solution to climate change, and by providing a continuous cycle of growing, harvesting, and replanting, active forest management maximizes the ability to sequester and store carbon and improves forest resilience;Whereas private forests play an important role in conserving at-risk and declining species, and collaborative conservation efforts can benefit species while also helping to keep forests as forests;Whereas sustainably grown wood can be used in a wide variety of resilient infrastructure and building applications—from traditional timber framing to high-tech bridges to high-rise buildings made of mass timber—and as a natural, renewable, and biodegradable material, substituting wood for other materials in buildings and bridges could significantly decrease global carbon emissions;Whereas the Arbor Day Foundation and the Tree City USA program have been committed to greening cities and towns across the country since 1976, and in that time, more than 3,400 communities have made the commitment to becoming a Tree City USA;Whereas Tree City USA communities are home to more than 143,000,000 people in the United States who are dedicated to core standards of sound urban forestry management and who dedicate resources and time to urban forestry initiatives, which helps make their communities and our country a better place to live;Whereas National Arbor Day is observed on the last Friday of April each year; andWhereas April 30, 2021, marks the 149th anniversary of Arbor Day: Now, therefore, be itThat the House of Representatives—(1)celebrates the 149th anniversary of Arbor Day;(2)supports the goals and ideals of National Arbor Day; and(3)encourages the people of the United States to participate in National Arbor Day activities.